Citation Nr: 1203832	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-42 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD), to include as secondary to service-connected anemia.  

2.  Entitlement to service connection for diabetes mellitus, Type II (DM), to include as secondary to service-connected anemia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified before the undersigned at a Travel Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

PTSD

The Veteran contends that he has PTSD due to two inservice stressful incidents.  The VA outpatient records reflect diagnoses of PTSD.  The Veteran's claim has not been considered in light of these incidents since the Veteran did not submit the information until the time of his Travel Board hearing.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In relevant part, the following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that the current form of 38 C.F.R. § 3.303(f)(3) was not implemented until after the Veteran's claim was most recently considered by the RO and after he was provided with his July 2009 statement of the case.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

The Veteran now contends that on February 25, 1991, in Kuwait, he was in a convoy when his unit headed into hostile territory.  They unloaded ammunition and were in the line of enemy fire.  The Veteran also asserts that on June 14, 1993, in Somalia, he was on night guard duty when the enemy began firing from a tall building across from his unit's compound.  At his hearing, the Veteran testified that he saw persons killed, but he did not know them personally.  In essence, the Veteran states that he witnessed war atrocities and feared for his life, to include from being exposed to incoming enemy gunfire.  

A review of the record also reflects that the AOJ determined that there was a lack of information to verify the Veteran's claimed stressor.  See November 2007 Formal finding on a lack of information required to verify stressors in connection to the PTSD claim.  However, as noted, the current stressors were not of record when this determination was made.  Furthermore, the current regulation now provides that lay testimony alone can establish the occurrence of claimed in-service stressors if consistent with the places, types, and circumstances of the Veteran's service.  Finally, he has not been afforded a VA examination.  The current provisions of 38 C.F.R. § 3.304(f)(3) should be considered and the Veteran should be scheduled for a VA psychiatric examination.

Diabetes Mellitus

The Veteran maintains that he has DM which is etiologically related to his service-connected anemia.  The VA outpatient records reflect diagnoses of DM.  The Veteran has indicated that he was prediabetic during service.  At the hearing, the Veteran's representative requested a VA examination and medical opinion.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Columbia VA Medical Center/Durham Medical Center.  

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in DSM-IV.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include fear of hostile enemy action due to the alleged stressor events provided by the Veteran.  To date, these claimed stressors are that: (1) On February 25, 1991, in Kuwait, he was in a convoy when his unit headed into hostile territory.  They unloaded ammunition and were in the line of enemy fire; and (2) The Veteran also asserts that on June 14, 1993, in Somalia, he was on night guard duty when the enemy began firing from a tall building across from his unit's compound.  At his hearing, the Veteran testified that he saw persons killed, but he did not know them personally.  The Veteran claims to have witnessed war atrocities and feared for his life, to include from being exposed to incoming enemy gunfire.  
The examiner must opine whether or not these stressors or any others that the Veteran might provide resulted in fear of hostile military or terrorist activity and are adequate to support a diagnosis of PTSD.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability including PTSD is proximately due to, or the result of, the service-connected anemia.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability including PTSD is permanently aggravated by the Veteran's service-connected anemia.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's psychiatric disability including PTSD found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected anemia disability based on medical considerations.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner determines that they are unable to provide the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided and any evidence necessary to provide the opinion should be identified. 

3.  After the VA psychiatric examination has been completed, if the examiner opines that the Veteran's alleged stressors are sufficient to support a diagnosis of PTSD and that the Veteran has a current diagnosis of PTSD as a result of these stressors, determine whether or not the Veteran's claims to have been exposed to the stressors that the examiner determines resulted in PTSD are consistent with the places, types, and circumstances of the Veteran's service.  These claimed stressors are that: (1) On February 25, 1991, in Kuwait, he was in a convoy when his unit headed into hostile territory.  They unloaded ammunition and were in the line of enemy fire; and (2) The Veteran also asserts that on June 14, 1993, in Somalia, he was on night guard duty when the enemy began firing from a tall building across from his unit's compound.  However, if any other stressors are provided by the Veteran to the examiner and are relied on to reach the diagnosis of PTSD, a determination as to whether they are consistent with the places, types, and circumstances of the Veteran's service must also be made.  Any of the Veteran's personnel records not already of record should be obtained and placed in the claims folder.  If necessary, the U. S. Army & Joint Services Records Research Center (JSRRC) should be contacted and asked to provide unit histories or other information necessary to determine if these events are consistent with the places, types, and circumstances of the Veteran's service.  

4.  The RO should make an additional formal finding as to whether or not the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  

5.  Schedule the Veteran for a VA diabetes mellitus examination to determine the nature and etiology of his diabetes mellitus.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that diabetes mellitus had its clinical onset during service or is related to any in-service disease, event, or injury, or was first manifest within one year of service separation.  The examiner should comment on whether the Veteran was prediabetic during service.  

Also, based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that diabetes mellitus is proximately due to, or the result of, the service-connected anemia.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that diabetes mellitus is permanently aggravated by the Veteran's service-connected anemia.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's diabetes mellitus found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected anemia disability based on medical considerations.  
The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

6.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

7.  The AMC should then readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

